DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the key must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11--22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grossman (U.S. D785,316).
As for Claim 1, Grossman discloses a carabiner apparatus comprising:
a carabiner body (see annotated fig.), the carabiner body having a first portion (see annotated fig.) and a second portion (see annotated fig.), the first and second portion defined by a G-arm (see annotated fig.), the first portion including a carabiner opening (see annotated fig.), the G-arm positioned to at least partially define the carabiner opening (see annotated fig.);
a first gate (see annotated fig.), the first gate oriented to close and open the carabiner opening;
a second gate (see annotated fig.), the second gate extending from the G-arm to a portion of the carabiner body, the second gate when closed separating the first portion of the carabiner body from the second portion of the carabiner body (see annotated fig.).
2. The carabiner of claim 1, wherein the first gate opens inward on the carabiner body in a first rotational direction (see annotated fig.).
11. The carabiner of claim 1, wherein the carabiner body is approximately oval shaped and the G-arm extends from one side of the carabiner body towards an opposite side of the carabiner body (see annotated fig.).

As for Claim 13, Grossman discloses a carabiner apparatus comprising:
a carabiner body (see annotated fig.), the carabiner body having a first portion and a second portion (see annotated fig.), the first portion including a carabiner opening (see annotated fig.) and an inward extending portion (see annotated fig.) positioned to at least partially define the carabiner opening;
a first gate (see annotated fig.), the first gate oriented to close and open the carabiner opening (see annotated fig.);
a second gate (see annotated fig.), the second gate, when closed, separating the first portion of the carabiner body from the second portion of the carabiner body (see annotated fig.).
14. The carabiner of claim 13, wherein the second gate is mounted proximate to the carabiner opening in relation to the carabiner body (see annotated fig.).
15. The carabiner of claim 13, wherein the second gate is pivotably mounted on the inwardly extending portion (see annotated fig.). 
16. The carabiner of claim 13, the carabiner body includes a mounting area for the second gate (see annotated fig.).
17. The carabiner of claim 16, wherein the mounting area is a G-Arm (see annotated fig.).
18. The carabiner of claim 16, wherein the mounting area is an area of additional body material to accommodate mounting of the second gate (see annotated fig.).
As for Claim 19, discloses a method of using a carabiner, the method comprising:
providing a carabiner (see annotated fig.), the carabineer including:
carabiner body, the carabiner body having a first portion and a second portion (see annotated fig.), the first and second portion defined by a G-arm (see annotated fig.), the first portion including a 
a first gate (see annotated fig.), the first gate oriented to close and open the carabiner opening (see annotated fig.);
a second gate (see annotated fig.), the second gate extending from the G-arm to a portion of the carabiner body (see annotated fig.), the second gate when closed separating the first portion of the carabiner body from the second portion of the carabiner body (see annotated fig.);
sliding a key onto the carabiner body while using the key to open the first gate into the first portion (see annotated fig. and “description”);
sliding the key around the carabiner body, using the key to open the second gate (see annotated fig. and “description”);
sliding the key into the second portion (see annotated fig. and “description”).
20. The method of claim 19, further comprising: manually opening the second gate (see annotated fig. and “description”); sliding the key into the first portion (see annotated fig.).
21. (New) The carabiner apparatus of claim 1, wherein each of the first gate and the second
gate is pivotably attached to the G-arm (see annotated fig.).
22. (New) The carabiner apparatus of claim 1, wherein each of the first gate and the second
gate is pivotably attached to the carabiner body adjacent to the carabiner opening (see annotated fig.).

    PNG
    media_image1.png
    576
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    744
    678
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 3, 5-6, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument of drawing objection, Examiner respectfully disagrees and drawings must show every feature of the invention specified in the claims.  Claims 19-20 requires a key which is not shown in the drawings.
In response to Applicants argument that Grossman fails to disclose the G-arm positioned to at least partially define the carabiner opening, Examiner respectfully disagrees and discloses the claimed limitation in rejection provided herein.  Grossman broadly discloses G-arms that define the opening and separates the opening in upper and lower openings.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID M UPCHURCH/Examiner, Art Unit 3677